IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Detention of                 No. 76137-4-1
PAUL HARELL.
                                                  DIVISION ONE
STATE OF WASHINGTON,

                         Respondent,
                V.                                UNPUBLISHED OPINION

PAUL HARELL,

                         Appellant.               FILED: August 6, 2018

       SCHINDLER, J. — A jury found Paul HareII continues to suffer from the mental

abnormality of other specified paraphilic disorder, nonconsensual sex, that causes

serious difficulty in controlling his sexually violent behavior, and the mental abnormality

continues to make him likely to commit predatory acts of sexual violence unless

confined to a secure facility. HareII seeks reversal. HareII argues the court erred in

denying his motion to exclude the State expert from testifying that antisocial personality

disorder and alcohol abuse disorder are risk factors that affect his ability to control

himself. We affirm.

                                          FACTS

Sexually Violent Offenses

       In 1988, 16-year-old Paul HareII forcibly raped his 18-year-old sister. The State

charged HareII with attempted rape but later dismissed the charge.
No. 76137-4-1/2

       In 1991, HareII enlisted in the United States Navy. HareII was stationed at the

Whidbey Island Naval Air Station. In November 1992, HareII forcibly raped 15-year-old

T.W. The State charged HareII with rape in the third degree. Because T.W. declined to

testify at trial, the State dismissed the charge.

       In December 1992 while "peeping" through a ground level apartment window,

HareII saw A.M. lying on the couch in her living room. HareII covered his face with a

pair of nylons and entered the apartment through the back door. HareII turned off the

power, unplugged the phone, and grabbed a knife from the kitchen. HareII went into the

living room,"put [his] hand over [A.M.]'s mouth," pointed the knife at her neck, and

raped her. HareII planned to rape A.M. again but fled after he heard someone at the

front door.

       In June 1993, HareII watched through an outside window as a couple had sex in

their living room. HareII masturbated while he watched. HareII returned a week later

and entered the house through a window. HareII put nylons over his face and grabbed

a knife from the kitchen. As he walked through the house, HareII saw an infant sleeping

in a crib. HareII walked into the bedroom where K.C. was lying on the bed. HareII got in

the bed and started "kissing and fondling" her. HareII noticed a small child was also

asleep in the bed. HareII "brandished the knife" and told K.C. that someone was in the

other room with the infant. HareII took off K.C.'s clothes and raped her.

       About a week later after leaving a party where he had been drinking, HareII saw

an open garage and decided to commit a robbery. HareII found a "broken bayonet" in

the garage and entered the house. He grabbed a "pair of stockings" from a hamper in

the laundry room to put over his face. Seventeen-year-old M.V. was lying on a bed.



                                             2
No. 76137-4-1/3

Hare!l displayed the bayonet and told M.V. to take off her clothes. When M.V. resisted,

HareII ripped off her underwear, raped her, and forced her to perform oral sex on him.

The police arrested HareII.

       HareII admitted he raped M.V. but denied that he raped A.M. and K.C. HareII's

DNA1 profile matched the DNA of the person who raped A.M. and K.C. HareII pleaded

guilty to one count of rape in the first degree and two counts of rape in the second

degree. The court sentenced HareII to 194 months.

Sexually Violent Predator Petition

       Before his scheduled release in 2009, the State filed a petition and certification of

probable cause alleging HareII is a sexually violent predator.

       Dr. Harry Goldberg evaluated HareII. In May 2009, Dr. Goldberg issued a 43-

page "Sexually Violent Predator Evaluation." Dr. Goldberg diagnosed HareII with

"Paraphilia, Not Otherwise Specified (NOS), nonconsensual sex"; alcohol abuse

disorder; and antisocial personality disorder. Dr. Goldberg concluded, "[P]araphilia in

combination with [HareII's] antisocial personality and alcohol abuse problem affects his

emotional and volitional capacity," and his personality disorder and alcohol abuse

"exacerbate his paraphilia." Dr. Goldberg states, "In my opinion, Mr. Hare11 meets the

criteria as a Sexually Violent Predator as described in [chapter] 71.09 [RCVV]."

Sexually Violent Predator Commitment

       In 2011, the court entered a "Stipulation to Civil Commitment as a Sexually

Violent Predator and Order Authorizing Conditional Release to Less Restrictive

Alternative" (Stipulation). The Stipulation states Hare11 agrees to the findings in the



        Deoxyribonucleic acid.


                                             3
No. 76137-4-1/4

certification of probable cause and the May 2009 Sexually Violent Predator Evaluation

by Dr. Goldberg. The Stipulation states Harell "has been convicted of three sexually

violent offenses as ... defined in RCW 71.09.020(17)." Harell agreed he "currently

suffers from Paraphilia Not Otherwise Specified (nonconsensual sex), Antisocial

Personality Disorder, and Alcohol Abuse as those conditions are defined in the

Diagnostic and Statistical Manual of Mental Disorder, Fourth Edition, Text Revision."2

Harell also agreed paraphilia not otherwise specified, nonconsensual sex, is a mental

disorder that "causes him to have serious difficulty controlling his sexually violent

behavior" and "makes him more likely than not to engage in predatory acts of sexual

violence if he is not confined in a secure facility." The court entered an order that Harell

is a sexually violent predator(SVP)and committed him to the custody of the

Department of Social and Health Services(DSHS). The order authorized the less

restrictive alternative (LRA)of community based treatment and conditions.

       Hare!l engaged in community based treatment with Dr. Michael O'Connell for

approximately nine months. When Harell violated the terms of the LRA order, DSHS

revoked the community based LRA. Harell continued to "engage in treatment" at the

Special Commitment Center(SCC).

       In 2014, the State agreed to transfer Harell to the King County Secured

Community Transitional Facility (SCTF). Harell resumed treatment with Dr. O'Connell.

       In February 2016, Harell filed a petition for an unconditional release trial to

determine whether he continues to meet the SVP criteria. Harell submitted the January

2016 report prepared by Dr. Brian Abbott. The court found,"Dr. Abbott's report of


        2 Am. PSYCHIATRIC ASS'N, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS: DSM-IV-
TR (4th rev. ed. 2000).


                                               4
No. 76137-4-1/5

Respondent's mental condition establishes probable cause to believe that Respondent's

condition has so changed that he no longer meets the definition of a sexually violent

predator." The court scheduled an unconditional release trial. Dr. Goldberg evaluated

HareII again and in May 2016, issued a report. During his deposition, Dr. Goldberg

identified the mental abnormality as "Other Specified Paraphilic Disorder nonconsensual

sex."

Unconditional Release Trial

        The trial began in October 2016. HareII filed motions in limine. Motion in limine

10 asked the court to prohibit the State from arguing that any condition "other than

'Other Specified Paraphilic Disorder [(]nonconsensual sex)' constitutes Mr. HareII's

mental abnormality." But defense counsel conceded the diagnosis of antisocial

personality disorder and alcohol abuse disorder were relevant to "risk."

                        THE COURT: .. .1 believe,[Defense Counsel] — If I'm
        incorrect, tell me — that you do not want the testimony to go into the other
        diagnosis?
                       [DEFENSE COUNSEL]: No. They can go into the other
        diagnosis.
               . . . As far as [motion in limine] 10, what I'm suggesting is that the
        evidence that Dr. Goldberg presented in his deposition that the alleged
        mental abnormality is Other Specified Paraphilic Disorder only and that
        the other diagnoses that he makes,for example, alcohol dependency or
        alcohol abuse, I think it's now called, may affect Mr. Harell in terms of his
        ultimate risk.
               But I don't want the State to suggest that alcohol abuse can now
        constitute a mental abnormality.

        The attorney for the State told the court Dr. Goldberg would testify that

personality disorder and alcohol abuse disorder affect volitional control and the

likelihood of reoffense.




                                             5
No. 76137-4-1/6

       The court denied motion in limine 10. The court ruled the other diagnosis of

personality disorder and alcohol abuse disorder is relevant "to the volitional capacity

that affect the mental abnormality."

       Defense motion in limine 16 requested the court "exclude evidence of Anti Social

Personality Disorder and Alcohol Abuse Disorder." Harell argued evidence of antisocial

personality disorder and alcohol abuse disorder is not relevant to whether "Other

Specified Paraphilic Disorder continues to. .. make [Harell] likely to commit predatory

acts of sexual violence." The State argued the "other diagnoses of Antisocial

Personal[ity] Disorder and Alcohol Use Disorder... are relevant" to "future risk." The

court denied the motion to exclude evidence of antisocial personality disorder and

alcohol abuse disorder.

       A number of witnesses testified during the seven-day trial, including Dr.

Goldberg, SCTF residential rehabilitation counselor Leroy Mack, Harell, and Dr.

O'Connell. Harell did not call Dr. Abbott to testify at trial. The court admitted into

evidence a number of exhibits, including the 2011 Stipulation to Civil Commitment as a

Sexually Violent Predator and Order Authorizing Conditional Release to Less Restrictive

Alternative.

       Dr. Goldberg testified about the 2009 and 2016 evaluations. Dr. Goldberg said

Harell is "always cooperative" and "motivated" to say what is "really on his mind." Harell

told Dr. Goldberg that in 2014, he was aroused by "deviant thought" about one of his

victims. Harell admitted he "will always" be attracted to coercive sex but he was

"sincerely motivated to not reoffend." Harell conceded,"[S]ignificant stressors would

increase the sexual desires," and acknowledged "risk factors." Harell told Dr. Goldberg




                                             6
No. 76137-4-1/7

his risk factors include peeping, and the use of alcohol "decreases his inhibitions."

Harell admitted a "risk to reoffend" if he "became hurt or angry with himself" or if he

"became moody or secretive." Harell acknowledged "anger" is "a trigger for him,. ..

especially. .. if women were making him angry." Harell told Dr. Goldberg that "if he

was feeling he was unable to cope" or "was feeling overwhelmed," he would start

looking at "pornographic materials" and "engage in voyeuristic behaviors." Dr. Goldberg

testified that Hare!!"did not believe" he had a "sexual disorder."

       Dr. Goldberg diagnosed Harell with "Other Specified Paraphilic Disorder, Alcohol

Use Disorder, and Antisocial Personality Disorder." Dr. Goldberg testified "paraphilia" is

"an intense,... recurrent sexual interest." Dr. Goldberg testified paraphilia is not

"curable" and is "[I]ifelong." Dr. Goldberg explained that other specified paraphilic

disorder "nonconsensual sex" means "an attraction to having sex with someone who is

not consenting to the sexual behavior." Dr. Goldberg testified Harell "fits the criteria" for

other specified paraphilic disorder, nonconsensual sex; and other specified paraphilic

disorder, nonconsensual sex, "constitutes a current mental abnormality." Dr. Goldberg

testified the mental abnormality "causes [Harell] serious difficulty in controlling his

sexually violent behavior."

       [I]f he's out in the community and he's stressed and he's angry,. .. this
       might lead him into thinking about women. He talks about — about
       nonconsensual sex with women. Might think- might trigger him to get
       involved in peeping behavior. And this could lead to sexually violent
       behavior, as it has in the past.

             . . .[H]e continues to have difficulty controlling his emotions at
       times. He recognizes that that's one of the triggers for engaging in this
       offense cycle from starting all over again.




                                              7
No. 76137-4-1/8

       Dr. Goldberg testified that HareII's mental abnormality of other specified

paraphilic disorder, nonconsensual sex, is the "primary disorder." But his antisocial

personality disorder "interplay[s]" with the mental abnormality and "some of those

antisocial personality traits exacerbate the paraphilic disorder." Dr. Goldberg testified

the antisocial personality disorder means Harell does not "conform to social norms," has

"impulsive personality traits," is "deceitful," and demonstrates "Meckless disregard,"

"Nrritability," and "aggressiveness." Dr. Goldberg testified, "[S]omebody who has an

Antisocial Personality Disorder, when in combination with the Paraphilic Disorder, then

they have some other traits that make the Paraphilic Disorder more likely to be

expressed."

       Dr. Goldberg testified the use of alcohol is "more of a risk factor" because "using

alcohol... would decrease his inhibitions." Dr. Goldberg testified that "even without the

alcohol component," Harell has "serious difficulty in controlling his sexually violent

behavior" because "he has acted out in a nonconsensual sexual manner without the

assistance of alcohol."

       SCTF rehabilitation counselor Mack testified that Harell is "more argumentative

than most residents." Mack said Harell "seems to resist directions" and has "negative

responses." Mack testified Harell could be "combative or belligerent." Mack said, "I'd

say over half the times he's asked to do something he doesn't like to do, he has a

negative response to it."

       Harell admitted he raped his sister, T.W., A.M., K.C., and M.V. Harell testified he

had his "first drink. . .[b]efore I was 9-years old." Harell said alcohol "turn[ed] into




                                              8
No. 76137-4-1/9

something that was... a long-term issue in [his] life" and he "came to the conclusion

that[he is] an alcoholic" while he was in prison.

        Harell testified that he began "peeping" off-and-on when he was 14-years-old.

Harell said, "I would go out [at] night and look in people's windows. And if I saw, you

know, women in any different stages of undress or sexual encounters with a person, I

would watch. Then at times masturbate to it." Harell said he started peeping again

after he raped T.W. because of "[f]rustrations" with his girlfriend and "living

arrangements." Harell testified that "sexual frustrations led [him]to seek.. . an outlet"

because he was "already using pornography" and "[t]hat wasn't sufficient."

       Dr. O'Connell testified that Harell has "persistent negative emotionality" that

"primarily refer[s] to anger issues" that are "dynamic risk factors."

       [T]he source of the problem is the negative emotionality. And if it gets to
       the point... of entitlement, then it becomes more of a problem because
       he acts out and does things that cause problems.

       Dr. O'Connell testified that the "highest risk factors" to reoffend are "deviant

sexual arousal and antisocial behavior. It isn't everything, but those are the two

strongest ones. And if you have both of those, it increases risk of reoffense by a

substantial amount." Dr. O'Connell said Harell is "not reporting" deviant arousal and is

not "regularly. . . antisocial."

       In closing argument, the attorney for the State argued,"The specific diagnosis

here is. . . Other Specified Paraphilic Disorder. . . . 'Paraphilic' means sexually related.

It's a disorder... . And it's related to nonconsensual sex. And right now it's in a

controlled environment." The State argued the antisocial personality disorder and

"antisocial traits" are "[f]actors that contribute to risk." The State presented PowerPoint




                                             9
No. 76137-4-1/10

slides identifying the "Mental Abnormality" as the "Specific Diagnosis" of "Other

Specified Paraphilic Disorder, nonconsensual sex." Consistent with the evidence at

trial, a separate slide identifies "Personality Disorder" and "Alcohol Use Disorder" as

"Factors Contributing to risk."

         The defense attorney argued the State did not prove beyond a reasonable doubt

that HareII suffers from other specified paraphilic disorder because he does not have

"this disorder anymore" and "doesn't experience intense and recurrent sexually arousing

fantasies and urges." Defense counsel argued that HareII's negative emotionality is not

a strong factor for recidivism, and there is "no proof beyond a reasonable doubt to

suggest that [HareII] is so emotionally dysregulated . . . that he's more likely than not to

rape."

         In rebuttal, the State reiterated the "diagnosis of Other Specified Paraphilic

Disorder, Nonconsensual Sex," is "the mental abnormality that causes Mr. HareII

serious difficulty controlling his sexual behavior." The attorney argued, "It's a congenital

or acquired condition affecting his emotional or volitional capacity which predisposes

him to commit sexual acts in the future." The State noted Dr. Goldberg testified about

risk factors and the "interplay" of the "current diagnoses" of "the Antisocial Personality

Disorder and the Alcohol Use Disorder and how it affected Mr. HareII's future risk." The

State pointed out that Dr. Goldberg also "took into account Mr. HareII's own statements.

Mr. HareII doesn't recognize he has a mental disorder. He acknowledges that he has

an attraction to coercive sex that will never remit." The State argued,"[The evidence

demonstrates that Mr. HareII's mental abnormality makes him more likely to engage in

predatory acts of sexual violence in the future if not confined to a secured facility."




                                              10
No. 76137-4-1/11

        The jury found the State proved beyond a reasonable doubt that HareII continues

to suffer from the mental abnormality of other specified paraphilic disorder,

nonconsensual sex, that causes serious difficulty in controlling his sexually violent

behavior, and the mental abnormality continues to make him likely to commit predatory

acts of sexual violence unless confined to a secure facility. The court entered an order

of commitment. HareII appeals.

                                              ANALYSIS

        HareII contends the court erred in denying his motion to exclude evidence of

antisocial personality disorder and alcohol abuse disorder. HareII argues the only

question at trial was whether he continues to suffer from the mental abnormality of other

specified paraphilic disorder, nonconsensual sex.3

        HareII concedes jury instruction 5 correctly states the burden of proof for

unconditional release. Jury instruction 5 states:

                 To establish that Paul HareII continues to be a sexually violent
        predator, the State must prove each of the following elements beyond a
        reasonable doubt:
                (1) That Paul HareII was previously found to be a sexually violent
        predator;
                (2) That Paul HareII continues to suffer from a mental abnormality
        which causes him serious difficulty controlling his sexually violent
        behavior; and
                (3) The mental abnormality continues to make Paul HareII likely to
        commit predatory acts of sexual violence unless confined to a secure
        facility.
                 If you find from the evidence that each of these elements has been
        proved beyond a reasonable doubt, then it will be your duty to return a
        verdict that Paul HareII continues to be a sexually violent predator.
                 On the other hand, if, after weighing all of the evidence, you have a
        reasonable doubt as to any of one or more of these elements, then it will

        3 We reject the State's argument under RAP 2.5(a) that HareII did not preserve the argument he
makes on appeal. HareII argued below that evidence of antisocial personality disorder and alcohol abuse
disorder is not relevant to whether HareII has a mental abnormality that continues to make him likely to
commit predatory acts of sexual violence.


                                                  11
No. 76137-4-1/12

       be your duty to return a verdict that Paul Harell is no longer a sexually
       violent predator.

       Harell does not dispute he was previously found to be an SVP. Nor does he

dispute that he continues to suffer from the mental abnormality of other specified

paraphilic disorder, nonconsensual sex, that causes him serious difficulty to control his

sexually violent behavior. Harell claims the statute and the burden of proof jury

instruction precluded admission of evidence of antisocial personality disorder and

alcohol abuse disorder as not relevant to prove he is likely to reoffend. Because the

diagnosis of antisocial personality disorder and alcohol abuse disorder is relevant to

whether the mental abnormality makes Harell more likely to engage in predatory acts of

sexual violence, we disagree with his argument. Mental abnormality and personality

disorder are alternative means of proving that a person continues to meet the definition

of an SVP. In re Det. of Halgren, 156 Wash. 2d 795, 810, 132 P.3d 714(2006).

       An individual civilly committed as an SVP is entitled to an unconditional release

trial if he shows probable cause that his condition has so changed that he "no longer

meets the definition of a sexually violent predator." RCW 71.09.090(2)(a)(i). The State

has the burden to prove beyond a reasonable doubt that the individual "continues to

meet the definition of a sexually violent predator." RCW 71.09.090(3)(c). To establish

Harell continues to meet the SVP definition, the State must prove beyond a reasonable

doubt that(1) Harell has been "convicted of or charged with a crime of sexual violence,"

(2) he "suffers from a mental abnormality or personality disorder," and (3) the mental

abnormality or personality disorder makes him more "likely to engage in predatory acts

of sexual violence if not confined in a secure facility." RCW 71.09.090(3)(c), .020(18);

see also In re Det. of Belcher, 189 Wash. 2d 280, 288-89, 399 P.3d 1179 (2017).


                                            12
No. 76137-4-1/13

       The third element, whether the mental abnormality or disorder makes HareII

more likely to engage in predatory acts of sexual violence if not confined in a secure

facility, is "a compound determination." In re Det. of Post, 170 Wash. 2d 302, 310, 241
P.3d 1234 (2010). The jury must find "both causation (i.e., the abnormality or disorder

causes the likelihood of future acts), and that 'the probability of the defendant's

reoffending exceeds 50 percent.'" Post, 170 Wn.2d at 3104 (quoting In re Det. of

Brooks, 145 Wash. 2d 275, 298, 36 P.3d 1034(2001), overruled on other ground by In re

Det. of Thorell, 149 Wash. 2d 724, 753, 72 P.3d 708 (2003)). "The State must prove not

only that a crime occurred, but that the SVP continues to suffer from a mental

abnormality and that he or she would likely reoffend if released from confinement."

Belcher, 189 Wn.2d at 290.

       We review evidentiary decisions for abuse of discretion. Post, 170 Wn.2d at 309.

A trial court abuses its discretion if its decision is manifestly unreasonable or based

upon untenable grounds or reasons. Post, 170 Wn.2d at 309. Relevant evidence is

admissible. ER 402. Evidence is "relevant" if the evidence makes "the existence of any

fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence." ER 401. But the court can exclude

relevant evidence if the danger of unfair prejudice substantially outweighs the probative

value. ER 403.

       In an SVP trial, "evidence is relevant only if it increases or decreases the

likelihood that a fact exists that is consequential to the jury's determination whether the

respondent is a sexually violent predator." In re Det. of West, 171 Wash. 2d 383, 397, 256



      4   Citation omitted.


                                            13
No. 76137-4-1/14

P.3d 302(2011). "Because relevance is a judgment dependent on the surrounding

facts, the trial court enjoys broad discretion in deciding whether evidence is relevant to"

the three elements that define an SVP under RCW 71.09.020(18). West, 171 Wn.2d at

397.

       The diagnosis of antisocial personality disorder and alcohol abuse disorder is

relevant to the third element and the risk of reoffense. In Audett, the Washington

Supreme Court held the State proved beyond a reasonable doubt that Audett was more

likely to engage in predatory acts if not confined in a secure facility because his mental

abnormality caused "'serious difficulty controlling . . . behavior.'" In re Det. of Audett,

158 Wash. 2d 712, 728, 147 P.3d 982(2006)5 (quoting Thorell, 149 Wn.2d at 745).

Experts for the State and Audett testified he was diagnosed with pedophilia, a mental

abnormality or personality disorder within the meaning of the statute. Audett, 158

Wn.2d at 727-28. In addressing whether the State proved likelihood of reoffense, the

court cites the testimony of "both experts" and the evidence of Audett's inability to

control his alcoholism as "a significant additional factor contributing to his risk of

reoffense, as was his lack of knowledge regarding his offending patterns." Audett, 158

Wn.2d at 729.

       In In re Detention of Sease, 149 Wash. App. 66, 79, 201 P.3d 1078 (2009), Sease

argued the State must establish" 'a risk to reoffend which stems from a mental

disorder.'" Sease asserted the State did not prove he had a current personality

disorder that made him more likely to reoffend. Sease, 149 Wn. App. at 79. Because

the experts testified Sease suffered from borderline personality disorder and antisocial



       5 Alteration   in original.


                                             14
No. 76137-4-1/15

personality disorder, we concluded the evidence established Sease "suffered from at

least one personality disorder." Sease, 149 Wn. App. at 79-80. The State's expert also

testified that his "borderline and antisocial personality disorders, combined with the risk

factors of alcohol dependency and narcissistic personality disorder, caused Sease to be

more likely to reoffend if he was not confined to a secure facility." Sease, 149 Wn. App.

at 79-80. We held the State proved beyond a reasonable doubt that Sease "suffers

from a mental illness that makes him more likely to engage in predatory acts of sexual

violence if he is not confined to a secure facility." Sease, 149 Wn. App. at 80.

       Relying on Thorell, HareII contends that admitting evidence of the other

diagnoses "severs the constitutionally required link between mental illness and risk of

sexually violent reoffense." We disagree.

       In Thorell, the respondent was diagnosed with borderline personality disorder,

antisocial personality disorder, narcissistic personality disorder, and alcohol

dependence. Thorell, 149 Wn.2d at 760. The court held the State is required to

establish "a link between a mental abnormality and the likelihood of future acts of sexual

violence," but a mental abnormality alone does not prove "serious lack of control" and

"serious risk of future sexual violence." Thorell, 149 Wn.2d at 743, 761-62.

      [A] diagnosis of a mental abnormality or personality disorder is not, in
      itself, sufficient evidence for a jury to find a serious lack of control. Such a
      diagnosis, however, when coupled with evidence of prior sexually violent
      behavior and testimony from mental health experts, which links these to a
      serious lack of control, is sufficient for a jury to find that the person
      presents a serious risk of future sexual violence and therefore meets the
      requirements of an SVP.

Thorell, 149 Wn.2d at 761-62; see also Belcher, 189 Wn.2d at 293 ("[T]here is no

particular diagnosis that renders someone an SVP. Rather, it is a finding that a



                                             15
No. 76137-4-1/16

person's diagnosis affects his or her ability to control his or her actions and thereby

renders him or her a danger if not confined.").6

       Here, evidence of antisocial personality disorder and alcohol abuse disorder was

relevant to show risk of reoffense. Dr. Goldberg testified that the antisocial personality

disorder, by itself, did not pose a risk that HareII would "commit future sexual crimes."

Dr. Goldberg said antisocial personality disorder "interplay[s]" with and "exacerbate[s]

the paraphilic disorder, which makes it more likely to be expressed." Dr. Goldberg

testified that antisocial personality traits increase HareII's risk of reoffense. Dr.

O'Connell also testified that the "highest risk factors" for reoffense are "deviant sexual

arousal and antisocial behavior."

       HareII also argues evidence of alcohol abuse disorder is not relevant because it

is not a mental abnormality or a personality disorder. Dr. Goldberg did not testify that

alcohol abuse disorder was either a mental abnormality or a personality disorder. As

noted, Dr. Goldberg testified that alcohol abuse disorder was a contributing factor to

Hare11's future risk of sexually violent behavior. Dr. Goldberg testified that alcohol

lowered HareII's inhibitions and was a "risk factor" to reoffend.

       The court did not abuse its discretion in denying the motion to exclude evidence

of antisocial personality disorder and alcohol abuse disorder that causes HareII serious

difficulty to control his behavior and makes him "likely to engage in predatory acts of

sexual violence if not confined in a secure facility." RCW 71.09.020(18); see Haloren,

156 Wn.2d at 810(mental abnormalities and personality disorders may "work in

conjunction" to make one more likely to reoffend).



      6 Citation   omitted.


                                              16
No. 76137-4-1/17

        We affirm the jury finding HareII continues to suffer from the mental abnormality

of other specified paraphilic disorder, nonconsensual sex, that causes serious difficulty

in controlling his sexually violent behavior, and the mental abnormality continues to

make him likely to commit predatory acts of sexual violence unless confined to a secure

facility.




WE CONCUR:




                                            17